Citation Nr: 1729677	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar spondylosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979. 

This matter comes before the Board of Veterans' Appeals on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims folder is in the jurisdiction of the Columbia, South Carolina RO. 

On March 11, 2014, the Veteran testified in a hearing before a Veterans Law Judge via videoconference.  A transcript of that hearing has been associated with the Veteran's Virtual VA file. 

In April 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In an April 2016 letter, the Board informed the Veteran that the Veterans Law Judge who presided over the March 2014 hearing is currently unavailable to participate in a decision on his appeal, and the Veteran was offered an opportunity to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2016).  The Veteran subsequently indicated he did not wish to appear at another Board hearing; as such the Board will proceed with the appeal as stated.  As the original Veterans Law Judge is no longer available, the undersigned Veterans Law Judge has been assigned to this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.






REMAND

The Board regrets having to remand the Veteran's lumbar spondylosis disability; however, the Board finds that additional development is necessary before the claim on appeal is considered.

In the April 2015 remand, the Board requested a medical opinion be obtained to determine the etiology of the Veteran's current lumbar spondylosis.  Specifically, the Board indicated that the examiner should review the electronic claims file related to the Veteran's history of low back pain and lumbar strain, to include the multiple complaints and treatments noted in the Veteran's service treatment records.  Thereafter, the examiner was to provide an opinion addressing whether it is at least as likely as not that the Veteran's low back disability is etiologically related to the symptoms he experienced while in service.  The examiner was further instructed to address the evidence of recurrent lower back pain in service and give a reasoned medical explanation for any opinion given.  The opinion was to be supported by citation to medical treatise evidence or known medical principles.

Here, the Board finds that the examiner who conducted the May 2015 VA examination did not substantially comply with the April 2015 Board directives.  At issue is the examiner's negative etiology opinion with supporting rationale that the Veteran's low back pain and strain, as noted in the service treatment records, was self-limiting and resolved with no specific sequela, nor finding that would indicate a future chronic condition and therefore, less likely than not incurred on active duty.  The Board observes that the Veteran has consistently reported throughout the appeal period that he has had low back pain since service.  The Board finds no reason to question the Veteran's statements as the Veteran is competent to report the extent of his post-service low back pain.  Therefore, the examiner is required to consider the Veteran's assertions when rendering an opinion.  The Board finds the May 2015 etiological opinion is not adequate and a new etiological opinion is required.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's full medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2015 VA examination and request that the examiner prepare an addendum to the examination report which addresses the following:  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.).  The electronic claims file (any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran's service treatment records, which reflect multiple complaints, and treatment of low back pain and normal x-ray findings.  

ii.  At his March 2014 video-conference hearing, the Veteran testified that he sought treatment for his low back pain in the mid to late 80s.  He further stated his back pain has been ongoing since service.

iii.  The private medical records from April, May, June and July of 2014 and May and June of 2015 and reports of his March 2012, April 2012 and May 2015 VA examinations. 

b.  After reviewing the records, and identifying all appropriate symptoms and diagnoses, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spondylosis began during active service; or, is related to the symptoms he experienced during active service. 

c.  In providing the requested opinion, the examiner must address the Veteran's lay assertions regarding his low back pain during and after service.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner must state whether there is a clinical or medical basis to support the Veteran's assertions, accompanied by a fully reasoned explanation for the finding. 

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




